DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
	Applicant’s amendment and remarks filed August 4, 2021, are responsive to the office action mailed February 17, 2021.  Claims 51-70 were previously pending and claims 51-60 and 62-70 have been amended.  Claims 51-70 are therefore currently pending and considered in this office action.
Pertaining to rejection under 35 USC 112 in the previous office action
Claims 54-56 and 62-70 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The amendment has overcome the previous rationale for this rejection of claims 54-56, 62-66, and 68-70, but has necessitated new rationale for rejection of all claims.
Pertaining to rejection under 35 USC 101 in the previous office action
Claims 51-70 were rejected under 35 U.S.C. 101 because the claimed invention was directed to an abstract idea without significantly more.  The amendment has e.g., portable user equipment comprising at least one processor and capable of scanning a bar code, local memory of the portable user equipment, and a server (or at least a remote database, implying at least a type remote storage in communication with the portable user equipment).  These additional elements are claimed in such a way that they incorporate with the steps they perform throughout the claims to effectively integrate the previously identified abstract idea into a practical application.  The portable user equipment comprising at least one processor and capable of scanning a bar code is also understood to be a particular device, at least in the presently claimed context.
Pertaining to rejections under 35 USC 102 and 103 in the previous office action
Claims 51-54 and 62-65 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Owens (Paper No. 20210201; Patent No. US 7,376,591 B2).  The amendment has overcome this rejection.  It is however noted that the limitations added by amendment have also necessitated rejection under 35 USC 112(a).  The claims are not therefore potentially allowable on the basis of those limitations.
Claims 55-60 and 66-69 were rejected under 35 U.S.C. 103 as being unpatentable over Owens (Paper No. 20210201; Patent No. US 7,376,591 B2) in view of Gabos et al. (Paper No. 20210201; Pub. No. US 2004/0128210 A1). The amendment has overcome this rejection.
		Claim 61 was rejected under 35 USC 103(a) as being unpatentable over Owens (Paper No. 20210201; Patent No. US 7,376,591 B2) in view of Gabos et al. (Paper No. .
		Claim 70 was rejected under 35 USC 103(a) as being unpatentable over Owens (Paper No. 20210201; Patent No. US 7,376,591 B2) in view of Official Notice (regarding old and well known). The amendment has overcome this rejection.
Response to Arguments
Pertaining to rejection under 35 USC 101 in the previous office action
Applicant’s arguments, see remarks filed August 4, 2021, with respect to the integration of the recited abstract idea into a practical application, have been fully considered and are persuasive.  As further explained above, claims 51-70 were rejected under 35 U.S.C. 101 because the claimed invention was directed to an abstract idea without significantly more.  The amendment has overcome this ground of rejection and this rejection of claims 51-70 has been withdrawn. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 51-70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
		These claims recite inter alia,
“determining, by the at least one processor, that a name of at least one product on the user list does not correspond to an available product on the copy of the store list;… after compiling the revised list, receiving, by the at least one processor, a scan by the portable user equipment of a bar code of at least one additional product, different from the available products of the downloaded copy of the store list; and in response to the receiving, associating, by the at least one processor, in the local memory, the bar code of the at least one additional product with the at least one product.”  Claim 51.

This subject matter does not conform to the disclosure in a manner such that a person of ordinary skill in the art would recognize the invention as being that described in the specification or as being the subject matter applicant actually possessed at the time of the invention.  A review of the disclosure does not reveal a description of any functions, activities, or combination thereof, that could reasonably be understood to disclose these claimed steps or their performance.  It is noted that this is not an enablement rejection.  Applicant’s failure to disclose these steps or their implementing functions and activities, indicate that applicant did not have possession of these features at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

	

Claims 51-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 51 and 62 recite inter alia, 
“using, by the at least one processor, and without a connection to the database or a server associated with the database, the received user list and the downloaded copy of the store list to compile a revised list,”

in lines 11-13.  Claim 51.  It cannot be determined whether “without a connection to the database or a server” intends to capture an alternative limitation such that the subject matter could include the database but not “a server associated with the database,” or if it intends to include both limitations such that the compilation occurs without connecting to either the database or the server.  Please note that, while this is not the single determining factor leading to the rejection, the database has also not been previously established as having any particular relationship with any particular server, so the association between this server and the database could be quite tenuous, for example this could be referring to a network server that could be bypassed in favor of another server in any given iteration.
Claim 67 recites 
“The portable user equipment of claim 66, wherein the operations further comprise: making a determination of one or more of: (i) that a bar code of a particular product in the revised list has not been scanned within a predefined time period or (ii) that a scanned bar code for a particular product includes a trigger variable; and in response to the determining, outputting, via an output 

It is indeterminable whether this intends to describe limitations wherein only one of the determinations is necessarily included in the instructions for the processor, or intends to describe limitations wherein both determinations are included in the instructions but only one is required to be performed by the processor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	●	Henry, “GroceryIQ Organizes Your List, Makes Shopping Easier” (citation provided as item U on attached form PTO-892: teaches a smartphone app that allows adding items to a user’s shopping list by scanning the item's barcode, organizing the list based on a variable, location of items in the store, finding coupons, and sharing the list with social contacts.
	●	Stone, Pub. No. US 2012/0303480 A1: teaches matching items on user shopping list with items in seller inventory, and tracks shopping trip via purchased and unpurchased items.  
	●	BOEHLE, WO 2012/044864 A2: teaches adding an item to a user's shopping list based on user receipt of a coupon offer, if the item is not already on the list.  Organizes the shopping list based on a variable, location in a store, and allows user to select an aisle and view all coupons for items on that aisle.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122.  The examiner can normally be reached on Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        September 8, 2021